Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant claims benefit of Application no. 14592515 in the ADS filed May 12, 2022. This application number includes a typographical error. The proper application number is 14592519. Applicant is given benefit of the correct application number and is advised to file an amended ADS. 

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim ends in a semi-colon and not a period as required.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 12, the claim recites “the conductive bonding material” without proper antecedence. 

Claim 13 is rejected as depending from Claim 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 6-11, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 4045245 by Coleman in view of US 20070079863 by Stan et al (hereinafter Stan). 

Regarding Claim 1, Coleman discloses a solar module comprising a plurality of solar cells each including a front surface and a rear surface (Fig. 1 and 2 teaching the claimed “a solar cell module comprising: a plurality of solar cells, each solar cell of the plurality of solar cells comprising a front surface, a rear surface”). The cells include a front and back contact to electrically connect the solar cells together (Fig. 2 teaching the claimed “a first metal contact in correspondence with the rear surface and forming a contact of the first polarity type to the solar cell, and a metallic bonding pad on the front surface of the solar cell forming a contact of a second plurality type to the solar cell”). The cells are disposed on a planar support including a conductive layer which is separated into a first section and a second section by a groove (30, 32 Fig. 1 teaching the claimed “a planar support, a conductive layer disposed on the upper surface of the planar support, the conductive layer comprising a first conductive section and a second conductive section, each section being electrically isolated from each other by at least one groove traversing the conductive layer”). The first and second sections are interdigitated having elongated portions which extend between sub portions of the other (Fig. 1 teaching the claimed “wherein the second conductive section comprises a plurality of substantially elongated sub-portions at least some of which extend between sub-portions of the first conductive section”). 

The rear side contacts of each cell are electrically connected to the first section of the conductive layer and not directly connected to the second conductive section (44, 32 Fig. 2 teaching the claimed “each first metal contact of each solar cell of the plurality of the solar cells being conductively bonded to the first conductive section and not on the second conductive section of the planar support such that the first metal contact of each solar cell of the plurality of solar cells is electrically connected to the first conductive section”). 

The module also includes a plurality of interconnects connecting the front surface of the cells to the second portion of the conductive layer (36, 30 Fig. 2 teaching the claimed “a plurality of discrete electrical interconnects, each discrete electrical interconnect coupling the metallic bonding pad on a respective solar cell to a respective portion of the second conductive section of the conductive layer”). 

Coleman fails to disclose the cells are III-V multijunction cells. 

However, Stan discloses use of III-V compound semiconductor multijunction solar cells in an assembly (Fig. 7). 

Stan’s cells are routine and conventional cells for use in solar cell assemblies and as such, a skilled artisan would appreciate such cells can be used to form Coleman’s module, as the claimed subject matter simply uses simple substitution of one known element, routine and conventional cells within the art, for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 2, modified Coleman discloses the second conductive portion includes a plurality of elongated portions interdigitated with the first conductive section (Fig. 1 teaching the claimed “wherein the second conductive section comprises a plurality of substantially elongated sub-portions at least some of which extend between sub- portions of the first conductive section”). 

Regarding Claim 6, modified Coleman discloses the cells are connected in parallel (Fig. 2 teaching the claimed “wherein the plurality of solar cells are electrically connected in parallel”). Although Coleman does not disclose rectangular or square cells, the change in form or shape of the cells  is obvious as a change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). Furthermore, Stan discloses rectangular or substantially square cells (Fig. 7 for example) such that it would be appreciated by a skilled artisan such a shape is routine and conventional in the art, rendering obvious the selection of rectangular cells, teaching the claimed “and each solar cell of the plurality of solar cells is rectangular or substantially square.”. 

Regarding Claim 7, modified Coleman discloses the groove which separates the two conductive portions follows a path which consists of a plurality of succeeding segments starting with a first and ending with a last segment (Fig. 1 teaching the claimed “wherein the groove follows a path consisting of a plurality of segments arranged one after the other, starting with a first segment and ending with a final segment”). 

Although Coleman discloses a generally straight shape, there are no right angles present in the transition between segments as they are slightly curved at each intersection. However, the selection of a right angle as opposed to a slight curved but generally orthogonal transition would be no more than a simple change in shape which would not result in any critical aspect to the invention, rendering obvious the claimed “each segment after the first segment extending at a right angle with respect to an immediately preceding segment, wherein each of the segments of the groove has sidewalls that are straight in a direction of the path”. The change in form or shape of the conductive portions is obvious as a change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). If Applicant alleges criticality associated with the change in shape, Applicant is required to provide support for such a position. 

Regarding Claim 8, modified Coleman discloses portions of the first and second conductive portions are parallel in their extension (Fig. 1 teaching the claimed “wherein at least one of said segments extends in parallel with another one of said segments”). 

Regarding Claim 9, modified Coleman discloses the groove which separates the two conductive portions is “meandering” in its path (Fig. 1 teaching the claimed “wherein at least one portion of the groove follows a substantially meandering path”). 

Regarding Claim 10, modified Coleman discloses the first conductive section has a greater surface area than the second conductive section (Fig. 1 teaching the claimed “wherein a total surface area of the first conductive section that faces away from the planar support is larger than a total surface area of the second conductive section that faces away from the planar support”).  

Regarding Claim 11, modified  Coleman discloses the solar cells disposed on a first conductive section may form a plurality of rows in a two-dimensional array and each connected to a portion of the second conductive section so as to connect the cells in parallel (see Fig. 1 teaching the claimed “wherein the plurality of solar cells placed on the first conductive section form a plurality of rows of solar cells, each solar cell of the plurality of solar cells being connected to a subportion of the second conductive section extending between two rows of solar cells”). 

Regarding Claim 15, modified Coleman discloses the first contact (back contact) of each solar cell extends over the entire surface area of the back surface of each solar cell (Coleman Col 2 L 53-56 teaching the claimed “wherein the first contact of each solar cell of the plurality of solar cells comprises a conductive layer extending over a substantial portion of the rear surface of each solar cell of the plurality of solar cells”).  

Regarding Claim 17, modified Coleman discloses the second conductive section includes a strip which extends along a top edge of the support and is parallel to the solar cells so as to allow electrical interconnection be made between a first cell and an adjacent conductive portion (Fig. 1 teaching the claimed “wherein the second conductive section comprises a strip extending on the top surface of the support having a portion disposed substantially parallel to an edge of each of the solar cells to allow an electrical connection to be made between the bonding pad on the front surface of the solar cell and the adjacently disposed portion of the second conductive section”). 

Regarding Claim 19, modified Coleman fails to disclose a coverlayer however Stan discloses use of a ceria doped borosilicate glass supporting member ([0057] teaching the claimed “a ceria doped borosilicate glass supporting member disposed on a surface of each of the semiconductor solar cells”) and welding  silver plated invar alloy interconnects ([0058] teaching the claimed “and a plurality of interconnects each composed of a silver-plated nickel-cobalt ferrous alloy material welded to the respective metallic bonding pads on the solar cells”). 

Stan’s use of a glass coversheet to protect cells is a routine and conventional element in solar modules and would therefore be an obvious modification to Coleman’s module, as the claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

Additionally, Stan’s disclosure of the material used for the interconnects would render the claim obvious such that a skilled artisan would be motivated to use any known material for forming interconnects within solar cell assemblies, including those materials disclosed by Stan, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

In combination, the interconnects are used to connect the cells to the second portion of the conductive layer (Coleman Fig. 2 teaching the claimed “wherein the interconnects are electrically connected to the second conductive section of the conductive layer). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Stan and further in view of US 20100089435 by Lockenhoff. 

Regarding Claim 3, modified Coleman discloses the limitations of Claim 1 but fails to disclose a diode. 

However, Lockenhoff discloses use of bypass diodes within solar cell modules (Lockenhoff 13b Fig. 5a teaching the claimed “further comprising coupling a bypass diode between the first conductive section and the second conductive section”). The diodes protect against cell destruction when a single cell in the module becomes current limiting ([0036]). Lockenhoff would then motivate a skilled artisan to place bypass diodes within the module of Coleman such that the first and second conductive portions would be electrically connected via the diodes. 

Therefore, a skilled artisan would be motivated to add diodes to Coleman’s module, as taught by Lockenhoff, in order to protect against destruction due to current-limiting cells. 

Regarding Claim 4, modified Coleman discloses the diode includes a top side and rear side terminal (Lockenhoff Fig. 5a teaching the claimed “wherein the bypass diode comprises a top side terminal and a rear side terminal”). The diode is placed on the first conductive section having its rear side terminal connected directly thereto (Lockenhoff Fig. 5a teaching the claimed “the bypass diode being placed on the second conductive section with said rear side terminal of the bypass diode being electrically coupled to the second conductive section”). The top terminal is electrically connected to the second conductive section (Lockenhoff Fig. 5a teaching the claimed “the top side terminal of the bypass diode being electrically coupled to the second conductive section”).  

Regarding Claim 5, modified Coleman discloses the diode includes a top side and rear side terminal (Lockenhoff Fig. 5a teaching the claimed “wherein the bypass diode comprises a top side terminal and rear side terminal”). The diode is placed on the second conductive section having its rear side terminal connected directly thereto (Lockenhoff Fig. 5a teaching the claimed “the bypass diode being placed on the first conductive section with the rear side terminal of the bypass diode electrically coupled to the first conductive section”). The top terminal is electrically connected to the first conductive section (Lockenhoff Fig. 5a teaching the claimed “the top side terminal of the bypass diode being electrically coupled to the second conductive section”).  

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Stan and further in view of US 5506401 by Segawa et al (hereinafter Segawa). 

Regarding Claims 12 and 13 modified Coleman fails to disclose an indium alloy adhesive to connect features within the module. 

However, Segawa discloses the use of indium-lead as a metallic adhesive in a solar cell device (Col 1 L 38-48 teaching the claimed “wherein the conductive bonding material is an indium alloy” of Claim 12; and the claimed “wherein the bonding material is indium lead” of Claim 13). 

Therefore, a skilled artisan would appreciate indium lead can be used to adhere the solar cells to the first conductive section, as taught by Segawa, as the claimed subject matter simply combines prior art elements, i.e. use of indium lead as a metallic adhesive in a solar cell module, according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Stan and further in view of US 20090288699 by Auman et al (hereinafter Auman).

Regarding Claim 14, modified Coleman fails to disclose a polyimide substrate or copper conductive layers. 

However, Auman discloses using polyimide substrates for solar cell modules ([0004] teaching the claimed “wherein the planar support is a polyimide film”). 

Therefore, a skilled artisan would be motivated to use any known insulating support material for the support substrate in Coleman’s module, as taught by Auman, the selection of a known material based on its suitability for its intended use, in the instant case a substrate backsheet for a solar module, supports a prima facie obviousness determination (see MPEP 2144.07). 

Additionally, skilled artisans in the field of photovoltaics understand the selection of material alter the conductive state of the device. Known highly conductive metals including, for example, copper, silver, gold, are all routine and conventional for use in the art. As such, the use of copper amounts to no more than the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Claim 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Stan and further in view of US 20120152325 by Podkin et al (hereinafter Podkin). 

Regarding Claim 16, modified Coleman fails to disclose two external terminals. 

However, Podkin discloses use of terminals to extract current which is produced within a string of cells for external use thereof (108, 110 Fig. 1 teaching the claimed “wherein the support comprises a first terminal of a first polarity type on the top surface thereof coupled to the first conductive section, and a second terminal of a second plurality type on the top surface thereof coupled to the second conductive section”). 

Use of terminals to extract current for external use thereof are routine and conventional in the art, as shown by Podkin, and therefore incorporation into Coleman’s module would be an obvious modification to a skilled artisan. The claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 18, modified Coleman discloses the conductive sections are interdigitated (Fig. 1 teaching the claimed “wherein the first conductive section and the second conductive section are interdigitated, “) but fails to disclose the claimed bus bars. 

However, Podkin discloses use of terminals to extract current which is produced within a string of cells for external use thereof (108, 110 Fig. 1 teaching the claimed “the first conductive section being connected to a bus bar extending along a first edge of the support, and the second conductive section being connected to a bus bar disposed along a second edge of the support”). 

Use of terminals to extract current for external use thereof are routine and conventional in the art, as shown by Podkin, and therefore incorporation into Coleman’s module would be an obvious modification to a skilled artisan. The claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721